Title: To George Washington from Maria Farmer, 24 March 1779
From: Farmer, Maria
To: Washington, George


New Brunswick [N.J.] March 24 1779
I hope your Excellency will excuse the freedom I have taken, in asking your premission to go to New york & return, It is near four years sence I Left it, Some of My property I brought with me, which have had the Miss fortune to Loose.
The expencive Living for so Long a time, makes it necessary for me to try if I can get possession, of my houses in New York, (which being a Widdow) I have some hopes of obtaing, if I have your Excellency promession to go.
Being in an ill state of health & not able to travel a Lone, must beg your Excellancy indulgenc to take my Daughter in Law Mrs Jasper Farmar with me, I am with much respect your Excellencey very humble Servent
Maria farmer
